Order entered April 17, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01553-CV

                         PHYLLIS SLICKER, Appellant

                                         V.

      WILLIAM SLICKER AND LESLIE G. MARTIN, P.C., Appellees

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15742

                                        ORDER

      The underlying case resulted in two orders appealed by Phyllis Slicker. The

first order appealed was assigned appellate cause number 05-19-01019-CV. The

second order appealed is this appeal.

      On March 2, 2020, we ordered this appeal submitted without the reporter’s

record after appellant failed to file written verification she had requested and paid

for the record. We further ordered appellant to file her brief on the merits.
      Before the Court are appellant’s April 13, 2020 motion to review clerk’s

record, supplemental motion to review clerk’s record, and motion for extension of

time to file her brief. In the motions concerning the record, appellant states she

mistakenly filed the requested verification concerning the reporter’s record, along

with the filing fee for this appeal, in appellate cause number 05-19-01019-CV. She

also states the trial court clerk mistakenly filed the clerk’s record she requested in

this appeal in appellate cause number 05-19-01019-CV. Appellant requests the

requested verification, filing fee, and clerk’s record be transferred to this appeal.

In the extension motion, she requests the Court accept her brief, which was

received April 13, 2020, twelve days after it was due.

      We note the filing fee for this appeal was properly filed in this cause.

Accordingly, we GRANT the motions concerning the record to the extent that we

DIRECT the Clerk of the Court to transfer into this appeal the clerk’s record filed

January 8, 2020 and “notice of filing” filed January 28, 2020 from appellate cause

number 05-19-01019-CV. In light of appellant having requested the reporter’s

record, we further VACATE our March 2nd order and ORDER Francheska

Duffey, Official Court Reporter for the 330th Judicial District Court, to file the

record no later than May 4, 2020.

      As to appellant’s extension motion, we note appellant cites to the reporter’s

record in her brief even though no reporter’s record has been filed.         Because
appellant’s brief is not due under the rules of appellate procedure until the

appellate record is complete, see TEX. R. APP. P. 38.6, and to ensure the citations to

the reporter’s record in appellant’s brief correspond with the reporter’s record that

is to be filed, we DENY as premature the extension motion. To avoid any

confusion, we STRIKE the April 13th brief and ORDER appellant to file her brief

within ten days of the filing of the reporter’s record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Duffey and the parties.

                                               /s/    KEN MOLBERG
                                                      JUSTICE